TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00149-CV



                                    Luvia Putzeys, Appellant

                                                v.

                           American Express Bank, FSB, Appellee


             FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
            NO. 065483, HONORABLE GERALD M. BROWN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Luvia Putzeys filed her notice of appeal on March 8, 2010. Appellant’s

brief was due in this Court on July 30, 2010. On August 31, 2010, the Clerk of this Court sent a

notice to appellant that her brief was overdue and that her appeal would be dismissed for want of

prosecution if she did not respond to this Court by September 10, 2010. To date, appellant has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. Tex.

R. App. P. 42.3(b), (c).

                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: October 15, 2010